Title: From George Washington to Colonel Daniel Brodhead, 14 August 1780
From: Washington, George
To: Brodhead, Daniel


					
						Dear Sir
						Head Quarters Orange Town 14 Augst 1780
					
					I have received your favours of the 29th June and 21st July—Colo. Bowmans apprehension of the force expected from Canada is certainly groundless, as what men can be spared from the Garrisons of the upper Country—St Johns—Montreal and Quebec are now acting in conjunction with the Indians upon the Mowhawk River, where they have lately done considerable mischief.
					The distress on the score of provision has not been confined to you alone, but has been severely experienced in every quarter, and I think you will be very happy if you can adopt any expedient to supply yourself without depending wholly upon the Commissary in a regular way.
					I am pleased to hear of the success of the parties under Captains Brady and McIntire to whom you will be pleased to express my thanks for their conduct. These affairs tho apparently small have considerable influence upon Indians.
					The first division of the French Fleet, & Army consisting of 8 Ships of the line and 5000 men are yet at Rhode Island, waiting the arrival of the second division now hourly expected.
					We look for very important news from the West Indies, the whole combined force of France and Spain, in those Seas, having gone down it is said against Jamaica. I am Dear Sir with great esteem & regard Your Most Obedient Humble Servant
					
						Go: Washington
					
				 